IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          October 15, 2009
                                     No. 08-20421
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

ROY A BROWN, also known as John Doe

                                                   Plaintiff-Appellant

v.

LOUISIANA CORRECTIONAL SERVICES; DOCTOR JOSE                                      LOZANO;
BURENO, Nurse; BAXTER INTERNATIONAL

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                               USDC No. 4:08-CV-823


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Roy A. Brown, federal prisoner # 31532-179, appeals the dismissal as
frivolous his 42 U.S.C. § 1983 law suit alleging the denial of adequate medical
care.       This court must examine the basis of its jurisdiction sua sponte if
necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). A timely notice
of appeal is mandatory and jurisdictional in a civil case. Bowles v. Russell, 551
U.S. 205, 207-13 (2007). The notice of appeal in a civil action must be filed


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-20421

within 30 days of entry of the judgment or order from which the appeal is taken.
28 U.S.C. § 2107(a); F ED. R. A PP. P. 4(a)(1)(A). Brown filed his notice of appeal
more than 30 days after the order dismissing his case was entered.
      This court previously construed Brown’s notice of appeal as a motion to
reopen the appeal period under F ED. R. A PP. P. 4(a)(6), and remanded the case
to make findings on the circumstances surrounding the notice of the district
court’s judgment and when he mailed his notice of appeal. The district court
complied with the court’s remand order but did not rule on whether Brown’s
appeal should be reopened pursuant to Rule 4(a)(6). We hereby remand this
case to the district court for the limited purpose of determining whether Brown’s
appeal should be reopened pursuant to Rule 4(a)(6).         The district court is
directed to return the case to this court for further proceedings or dismissal, as
appropriate, once the ruling has been made.
      LIMITED REMAND.




                                        2